Citation Nr: 1037058	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a headache disorder.

3.  Entitlement to service connection for basal cell carcinoma, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (RO).


FINDINGS OF FACT

1.  The probative and persuasive evidence of record does not show 
a current diagnosis of right ear hearing loss for VA purposes 
during service, at service separation, or in the postservice 
period.

2.  The Veteran's service personnel records reflect that the 
Veteran had service in Vietnam for the purposes of the 
controlling regulations.

3.  The Veteran's service treatment records reflect that the 
Veteran sustained a head injury in April 1970 as a result of a 
motor vehicle accident; however, they do not show evidence of 
headaches, precancerous skin lesions, basal cell carcinoma, or 
other skin cancer, in service or at service separation.  

4.  A headache disorder is currently diagnosed.

5.  The probative and persuasive evidence does not relate the 
Veteran's headache disorder to his military service.

6.  Basal cell carcinoma was diagnosed and treated in 2000, 2001, 
and 2002.

8.  The probative and persuasive evidence of record does not 
relate the Veteran's basal carcinoma to service, or on a 
proximate basis to his presumed herbicide exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in, or aggravated by, 
active military service, and right ear sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  A headache disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

3.  Basal cell carcinoma was not incurred in, or aggravated by, 
active military service and may not be presumed to have been so 
incurred, to include as due to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions in this case.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
April 2005, June 2005, and August 2005 letters satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability rating 
in a March 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA); therefore, the RO's failure to request and 
obtain any relevant SSA records was not in error.  38 C.F.R. 
§ 3.159 (c) (2).  VA examinations were conducted in September 
2005.  Moreover, the Veteran has not argued, and the record does 
not reflect, that this examination was inadequate for rating 
purposes.  The VA audiology examination completed a hearing 
acuity test, complete with word recognition testing using the 
Maryland CNC word list, and more importantly, addressed the 
Veteran's contentions as to the interference his hearing loss 
causes in his daily life, to include situations in which his 
claimed hearing loss presents the greatest difficulty.  Moreover, 
the VA neurology examination report and conclusions therein was 
based on a complete review of the Veteran's service treatment 
records, to include the April 1970 head injury, as well as a 
complete clinical evaluation of the Veteran's neurological 
functioning.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007); Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007).

There is no indication in the record that any additional evidence 
relevant to the issue decided herein is available and not part of 
the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the part 
of VA to provide additional notice or assistance reasonably 
affects the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki 
v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  The benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Right Ear Hearing Loss

Service connection for sensorineural hearing loss may be granted 
if it manifested in service, or manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Impaired hearing is considered a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records show no evidence of right 
ear hearing loss for VA purposes.  At the March 1968 preinduction 
examination, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
5
*
-5
LEFT
5
-5
5
*
5

At the April 1970 service separation examination, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
5
LEFT
15
10
10
20
20

There is also no postservice evidence of record, dated within one 
year of the Veteran's service separation, showing right ear 
hearing loss that manifested to a compensable degree.  
Nevertheless, service connection for hearing loss can still be 
established if medical evidence shows that a current impaired 
hearing disability is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The evidence of record does not show that the Veteran has a 
current diagnosis of right ear hearing loss for VA purposes.  The 
September 2005 VA examination found puretone results of 20 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 25 decibels at 
2000 Hertz, 35 decibels at 3000 Hertz, and 30 decibels at 4000 
Hertz, which the VA examiner concluded constituted essentially 
normal hearing sensitivity for the right ear from 500 Hertz to 
2000 Hertz, dropping to mild sensorineural hearing loss through 
4000 Hertz.  Moreover, the word recognition score was 96 percent 
for the right ear.  The Veteran has not identified or submitted 
any private or other VA evidence reflecting right ear hearing 
loss meeting the VA criteria for a hearing loss disability under 
38 C.F.R. § 3.385.  

Ultimately, there is no evidence of right ear hearing loss at the 
Veteran's service separation examination, no evidence of 
sensorineural right ear hearing loss manifest to a compensable 
degree within one year of service separation, and no evidence of 
currently diagnosed right ear hearing loss.  A claim for service 
connection fails if the requirement for evidence showing a 
currently diagnosed disorder is not satisfied.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation).  Accordingly, service connection for 
right ear hearing loss is not warranted.

The Veteran's claim for service connection has been denied 
because there is no evidence of right ear hearing loss for VA 
purposes.  He has not alleged that his hearing has worsened since 
the September 2005 VA audiology examination.  Should his right 
ear hearing acuity worsen in the future, he may reapply for 
benefits at that time.  However, because there is no current 
diagnosis of right ear hearing loss for VA purposes, the 
preponderance of the evidence is against the Veteran's claim for 
service connection.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran's service treatment records show that he sustained a 
head injury, with scalp laceration, in April 1970.  Specifically, 
as a result of a motor vehicle accident, he hit the back of his 
head on the canopy of a Jeep.  The scalp laceration was treated 
and there were no complications.  On the April 1970 service 
separation examination, no mention of headaches was made; on the 
April 1970 subjective report of medical history, the Veteran 
indicated a history of head injury, but denied experiencing 
frequent or severe headaches.

Subsequent to service, February 2005 private emergency room 
records show that the Veteran slipped and fell, striking the back 
of his head on pavement.  He sustained a laceration on the 
occiptal side of his head, but denied loss of consciousness, 
headaches, nausea and vomiting, or dizziness.  Diagnoses included 
a 4.7 centimeter occipital scalp laceration and blunt head 
trauma.  At the September 2005 VA neurology examination, the 
Veteran reiterated the history of his scalp laceration.  He 
reported that after the accident, he was taken to a field 
hospital, injected with Lidocaine in the area of the laceration, 
and given a tetanus shot.  The examiner noted that although there 
was no loss of consciousness at the time of the accident, the 
Veteran passed out from these injections.  He described his 
current headaches as frontal and not migrainous in nature, 
occurring twice a month usually in the morning, lasting half a 
day, and relieved by use of Tylenol.  He noted that these 
headaches had occurred for the past 25 years (making the 
approximate onset in 1980).  The Veteran denied incapacitating 
episodes, nausea, vomiting, or visual disturbances, but also 
reported a recent incident in which he was hit in the head by a 
chunk of steel, without resulting headaches.

Although the Veteran currently experiences headaches, the 
probative and persuasive evidence of record does not relate his 
headache disorder to his military service.  The September 2005 VA 
neurology examiner concluded that the Veteran's headaches were 
less likely than not related to the inservice scalp laceration, 
which the record reflects resulted from the April 1970 head 
injury.  The examiner's rationale was that there was no loss of 
consciousness after the head injury, and no headaches after the 
accident; by the Veteran's own report, the headaches began ten 
years after the in-service accident, and were frontal in nature 
and not in the occiput where the laceration occurred.  Moreover, 
continuity of symptomatology from the time of the April 1970 head 
injury is not shown.  Although the Veteran asserted that he has 
had headaches since the incident in question, his April 1970 
service separation examination is devoid of any complaints of 
headaches or a diagnosed headache disorder, and he denied having 
them in the subjective April 1970 report of medical history.  He 
also denied headaches during a review of systems during a private 
outpatient visit in April 2002.  His lay statements as to the 
chronicity of his headaches, therefore, are not credible as they 
are contradicted by the evidence of record.  Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (concluding that the Board may 
reject such statements of a veteran if rebutted by the overall 
weight of the evidence).  Accordingly, service connection for a 
headache disorder is not warranted.  

Because the probative and persuasive evidence of record does not 
relate the Veteran's headache disorder to his military service or 
any incident therein, the preponderance of the evidence is 
against his claim for service connection.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 54-56.

Basal Cell Carcinoma

The Veteran's Department of Defense Form DD-214, Armed Forces of 
the United States Report of Transfer of Discharge, reflects that 
he served in Vietnam from May 1969 to April 1970.  Accordingly, 
he is presumed to have been exposed to herbicides during his 
military service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) 
(6) (iii).  VA regulations also provide that, if a veteran was 
exposed to an herbicide agent during active service, presumptive 
service connection may be warranted for chloracne or other 
acneform diseases consistent with AL amyloidosis, chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
diabetes mellitus type 2, and chronic lymphocytic leukemia.  38 
C.F.R. §§ 3.307, 3.309; see also 78 Fed. Reg. 21258 (May 7, 
2009).

Although the Veteran is presumed to have been exposed to 
herbicides in service, basal cell carcinoma is not among those 
disorders for which service connection can be granted on a 
presumptive basis due to herbicide exposure.  See 38 C.F.R. § 
3.309 (f).  Accordingly, service connection for basal cell 
carcinoma on a presumptive basis is not warranted.  However, the 
United States Court of Appeals for the Federal Circuit determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 
(1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  
The United States Court of Appeals for Veterans Claims has 
specifically held that the provisions of Combee are applicable in 
cases involving herbicide exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999). 

The probative and persuasive medical evidence of record does not 
show that the Veteran's basal cell carcinoma was related to 
military service, to include his presumed herbicide exposure.  
Private treatment records reflect excision of basal cell 
carcinomas in April 2000 (right cheek), February 2001 (left 
temple), September 2002 (right cheek and left ear).  There is 
also no medical evidence of record, including objective medical 
opinions, relating the Veteran's incidents of basal cell 
carcinoma to his military service, and no probative evidence 
indicating that any of the incidents is the result of his 
presumptive inservice herbicide exposure.  Finally, the Veteran 
has not asserted, and the record does not reflect, that basal 
cell carcinoma existed or was treated prior to 2000, thirty years 
after his separation from service.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of the claimed condition).  Accordingly, 
service connection for basal cell carcinoma, on a direct or 
presumptive basis, is not warranted.

Because the Veteran's basal cell carcinoma is not among those 
subject to presumptive service connection, and the probative and 
persuasive evidence of record does not relate his basal cell 
carcinoma on a direct basis to his military service, the 
preponderance of the evidence is against the Veteran's claim for 
service connection and the benefit of the doubt doctrine is 
inapplicable.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 
54-56.

	





ORDER

Service connection for right ear hearing loss is denied.

Service connection for a headache disorder is denied.

Service connection for basal cell carcinoma is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


